DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-23 are pending.


Response to Amendment
The amendment, filed 27 October 2022, is fully responsive.

Applicant’s amendments to the claims have overcome each and every objections previously set forth. The objections previously set forth have been withdrawn.


Response to Arguments
Applicant’s arguments (see Amendment Pages 11-12) with respect to the 101 rejections, are directed to that the claims are not directed to an abstract idea because the measurements cannot be made by the human mind and the mathematical concepts are an intermediate step in the process of selecting a mitigation action.” (see Amendment Page 12 last sentence of the first partial paragraph)
Examiner respectfully disagrees and submits that the claims are directed to an abstract idea. Independent claim 1 recites, “automatically referencing an electronic data repository containing electronic data specifying a correlation between a magnitude of a scientific measurement of an environmental condition of the plurality of scientific measurements of respective environmental conditions and human wellness, wherein the correlation specifies a range of magnitudes that are favorable to human wellness, a range of magnitudes that are not favorable to human wellness, and human readable indicia to be displayed in connection with a particular magnitude or range of magnitudes of a scientific measurement, the indicia concerning an impact of an environmental condition on human wellness”, and “determining that a magnitude for a scientific measurement of the scientific measurements is outside a range of magnitude that is favorable to human wellness; selecting a mitigation action to restore the magnitude of the scientific measurement to be within the range of magnitude that is favorable to human wellness”. The referencing limitation may be performed through a person’s observation. That is, nothing in the claim recitations preclude the steps from practically being performed in the mind through observation, evaluation, and judgement. For example, a person can read (observation) an indoor temperature being 90 degrees, correlate in mind that it is much higher than a normal room temperature of 70 degrees (evaluation), and decide (judgement) that the indoor temperature is at an unhealthy temperature. Further, upon consideration of the Specification, no description is provided offering support for the correlation limitation that would suggest anything different than a mathematical concept. The determining and selecting limitations are mathematical calculations as remarked by Applicant (Amendment Page 12 Lines 11-12). Under its broadest reasonable interpretation, if a claim limitation covers a mathematical concept and a concept that can be executed in the human mind, then it recites an abstract idea.

Applicant further argues that “the claims amount to significantly more than any abstract idea and any abstract idea is integrated into a practical application that transmits mitigation action to restore the magnitude of the scientific measurement to be within the range of magnitude that is favorable to human wellness to a graphical display allowing the user to understand how to return the environment to conditions favorable to human wellness.” (see Amendment Page 12 first full paragraph)
Examiner respectfully disagrees and submits that the claims do not integrate abstract idea into a practical application. The practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. When so evaluated the additional limitations, “displaying room wellness information in a graphical display, the graphical display including numerical information concerning the scientific measurements obtained by the sensors and human readable indicia associated with a particular magnitude or range of magnitudes of a scientific measurement as specified in the electronic data repository”, and “transmitting a prompt to the graphical display that includes the mitigation action”, are merely adding the words displaying and transmitting (or to generally apply) with the judicial exception, and is not indicative of integration into a practical application, see MPEP 2106.05(g). The claim does not recite how to return the environment to conditions favorable to human wellness. The claim does not recite an improvement in a technology as set forth in MPEP 2106.04(d) and MPEP 2106.04(a).  Accordingly, the additional elements recited in the claim do not integrate the abstract idea into a practical application. The claim as a whole does not recite a meaningful limitation that would integrate the abstract ideas into a practical application.

For the foregoing reasons, the 101 rejections of the claims are maintained.

Applicant’s arguments (see Amendment Pages 12-13) with respect to the 102 rejections, are directed to that “Candido does not appear to include any discussion of selecting a mitigation action to restore the magnitude of the scientific measurement to be within the range of magnitude that is favorable to human wellness as recited in claim 1.”
Examiner respectfully disagrees and submits that Candido describes determining a mitigation action in response to out of range conditions. (Candido: paragraph [158] “In addition, the information from the dashboard 200, including IEQ efficiency, may be used for feedback to improve IEQ of the occupied zone 3. Therefore the method may include determining 145 an improvement plan to improve the IEQ of the occupied space. For example, this may include recommendations on settings and timing for the HVAC, lighting, blinds for the occupied space. This may be as a report for the occupants and/or building administrator or it may be automatically sent to a building management system. The improvements plan may also include recommendations for the occupants to alter behaviour to improve IEQ, such as recommendations on activation of lighting, noise generating activities, operation of particular equipment, movement of occupants, and arrangement of equipment and furniture. The improvement plan may also feedback settings, such as building metrics, performance criteria and IEQ targets.”)  The recommendation reads on “a mitigation action”, and determining recommendation to improve IEQ reads on “selecting … to restore the magnitude … to be within the range …”.

Applicant argues that “Candido is also silent regarding transmitting a prompt to the graphical display that includes the mitigation action as recited in claim 1. The information presented to the user as discussed in Candido generally provides an indication of current conditions. Unlike Candido, Applicant's claim 1 selects a mitigation action to restore the magnitude of the scientific measurement to be within the range of magnitude that is favorable to human wellness.” (see Amendment Page 13 Lines 10-13)
Examiner respectfully disagrees and submits that Candido describes displaying the recommendations. (Candido: [158] “In addition, the information from the dashboard 200, including IEQ efficiency, may be used for feedback to improve IEQ of the occupied zone 3. Therefore the method may include determining 145 an improvement plan to improve the IEQ of the occupied space. For example, this may include recommendations on settings and timing for the HVAC, lighting, blinds for the occupied space. This may be as a report for the occupants and/or building administrator or it may be automatically sent to a building management system. The improvements plan may also include recommendations for the occupants to alter behaviour to improve IEQ, such as recommendations on activation of lighting, noise generating activities, operation of particular equipment, movement of occupants, and arrangement of equipment and furniture. The improvement plan may also feedback settings, such as building metrics, performance criteria and IEQ targets.”) Reporting the recommendation to the occupant or the building administrator reads on “transmitting a prompt …”.

Applicant further argues that, thus “the user is provided with actions that may return the environmental conditions to a range more suitable for human health. Such a feature is not discussed in Candido. Thus, Candido fails to teach all elements of claim 1 as arranged in claim 1.”
Examiner respectfully disagrees and submits that Candido describes recommendations to user that may be in response to an out of range situation. (Candido: [158] “In addition, the information from the dashboard 200, including IEQ efficiency, may be used for feedback to improve IEQ of the occupied zone 3. Therefore the method may include determining 145 an improvement plan to improve the IEQ of the occupied space. For example, this may include recommendations on settings and timing for the HVAC, lighting, blinds for the occupied space. This may be as a report for the occupants and/or building administrator or it may be automatically sent to a building management system. The improvements plan may also include recommendations for the occupants to alter behaviour to improve IEQ, such as recommendations on activation of lighting, noise generating activities, operation of particular equipment, movement of occupants, and arrangement of equipment and furniture. The improvement plan may also feedback settings, such as building metrics, performance criteria and IEQ targets.”). The recommendations on settings and timing for the HVAC, lighting, or blinds for the occupied space read on “actions that may return the environmental conditions to a range more suitable …”.

For the foregoing reasons, the 102 and 103 rejections of the claims are maintained.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding independent claim 1, the claim recites, “automatically referencing an electronic data repository containing electronic data specifying a correlation between a magnitude of a scientific measurement of an environmental condition of the plurality of scientific measurements of respective environmental conditions and human wellness, wherein the correlation specifies a range of magnitudes that are favorable to human wellness, a range of magnitudes that are not favorable to human wellness, and human readable indicia to be displayed in connection with a particular magnitude or range of magnitudes of a scientific measurement, the indicia concerning an impact of an environmental condition on human wellness”, and “determining that a magnitude for a scientific measurement of the scientific measurements is outside a range of magnitude that is favorable to human wellness; selecting a mitigation action to restore the magnitude of the scientific measurement to be within the range of magnitude that is favorable to human wellness”. The referencing limitation may be performed through a person’s observation. That is, nothing in the claim recitations preclude the steps from practically being performed in the mind through observation, evaluation, and judgement. For example, a person can read (observation) an indoor temperature being 90 degrees, correlate in mind that it is much higher than the normal room temperature of 70 degrees (evaluation), and make a decision (judgement) that the indoor temperature is at an unhealthy temperature. Further, upon consideration of the Specification, no description is provided offering support for the correlation limitation that would suggest anything different than a mathematical concept. The determining and selecting limitations are mathematical calculations as remarked by Applicant (Amendment, 10/27/2022, Page 12 Lines 11-12). Under its broadest reasonable interpretation, if a claim limitation covers a mathematical concept and a concept that can be executed in the human mind, then it recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites the limitations “an electronic data repository” and “a graphical display”. In this case, “an electronic data repository” and “a graphical display” recited in the claim are configured to carry out the additional and abstract idea limitations that are used to infer and modify data, but recited so generically (no details whatsoever are provided other than that it is a particular structure) that they represent no more than mere instructions to apply the judicial exceptions on a computer. The claim recites additional limitations, “automatically obtaining a plurality of scientific measurements of respective environmental conditions in the indoor space from sensors of a room fitness instrument”,  “displaying room wellness information in a graphical display, the graphical display including numerical information concerning the scientific measurements obtained by the sensors and human readable indicia associated with a particular magnitude or range of magnitudes of a scientific measurement as specified in the electronic data repository”, and “transmitting a prompt to the graphical display that includes the mitigation action”. When so evaluated, the additional limitation,“automatically obtaining a plurality of scientific measurements of respective environmental conditions in an indoor space”, does not add more than an insignificant extra-solution activity (necessary data gathering and data output) to the judicial exception, and is not indicative of integration into a practical application, see MPEP 2106.04(g). The practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. When so evaluated the additional limitations, “displaying room wellness information in a graphical display, the graphical display including numerical information concerning the scientific measurements obtained by the sensors and human readable indicia associated with a particular magnitude or range of magnitudes of a scientific measurement as specified in the electronic data repository”, and “transmitting a prompt to the graphical display that includes the mitigation action”, are merely adding the words displaying and transmitting (or to generally apply) with the judicial exception, and is not indicative of integration into a practical application, see MPEP 2106.05(g). The claim does not recite an improvement in a technology as set forth in MPEP 2106.04(d) and MPEP 2106.04(a).  Accordingly, the additional elements recited in the claim do not integrate the abstract idea into a practical application. The claim as a whole does not recite a meaningful limitation that would integrate the abstract ideas into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the limitations “an electronic data repository” and “a graphical display”. In this case, “an electronic data repository” and “a graphical display” recited in the claim are configured to carry out the additional and abstract idea limitations that are used to infer and modify data, but recited so generically (no details whatsoever are provided other than that it is a particular structure) that they represent no more than mere instructions to apply the judicial exceptions on a computer. The additional limitation of “automatically obtaining a plurality of scientific measurements of respective environmental conditions in the indoor space from sensors of a room fitness instrument” represents functions that are well-understood, routine, and conventional because they are claimed in a merely generic manner, such as obtaining data from measurements by sensors in an environment. As shown in as demonstrated in CANDIDO et al. (AU 2015246061 A1) paragraph [7] (“The first processing device comprises: a thermal comfort sensor system; a lighting sensor system; an acoustic sensor system; and an indoor air quality sensor system. The first processing device is provided to: receive sensor signals from the plurality of sensor systems; and send indoor environmental quality data (IEQ data) based on the received sensor signals.”), Granger et al. (US 2020/0200416 A1) paragraph [0197] (“The method 700 includes, as shown, receive 702 measurements from a plurality of sensors in an environmentally-controllable built environment”), Benefield (US 2019/0346417 A1) paragraph [0009] “An object of the present disclosure is a system for luminosity, temperature, indoor air quality sensing (IAQ), diagnostics, analysis, and environmental control comprising a gateway controller being operably engaged with an HVAC system, the controller having a Wi-Fi communications interface; a plurality of temperature and IAQ sensors operably engaged with the gateway controller via a mesh network, the plurality of luminosity, temperature, and IAQ sensors being operable to continuously measure one or more luminosity, temperature, and IAQ data”), “automatically obtaining a plurality of scientific measurements of respective environmental conditions in the indoor space from sensors of a room fitness instrument”, as recited in claim 1, is well-understood, routine, and conventional. The additional limitations of “displaying room wellness information in a graphical display, the graphical display including numerical information concerning the scientific measurements obtained by the sensors and human readable indicia associated with a particular magnitude or range of magnitudes of a scientific measurement as specified in the electronic data repository”, and “transmitting a prompt to the graphical display that includes the mitigation action” amount to no more than just a general recitation of applying the abstract idea, and does not impose a meaningful limit on practicing the abstract idea, see MPEP 2106.05(g). The claim is not patent eligible.

Dependent claims of the independent claim 1 appear to be various forms of additional elements such as tying the abstract idea to a technological environment, see claim 4; and extra solution activity, see claims 2-3 and 6-7.
Independent claims 8, 15, 16 and 21 and their corresponding dependent claims are not patent eligible for the similar reasons as for independent claim 1 and corresponding dependent claims above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-9, 11, 13-16, 18-19 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CANDIDO et al. (AU 2015246061 A1), hereinafter ‘Candido’.

Regarding claim 1, Candido teaches:
A method to determine the impact of environmental conditions in an indoor space on human wellness, comprising: (Candido: Abstract “An indoor environmental quality (IEQ) monitoring station (5), an IEQ monitoring system (1) and a method (100) for monitoring an IEQ efficiency for an occupied zone (3). Sensors provide signals relating to thermal comfort, lighting, acoustics and indoor air quality at the occupied zone (3) that may be the basis for IEQ parameter data.”; [1] “The present disclosure relates to a method, system and apparatus for monitoring indoor environmental quality.”; [2] “The comfort of occupants in an indoor location may be determined by considerations that contribute to the indoor environmental quality (IEQ) of the indoor location. Considerations such as thermal comfort, lighting, air quality and acoustics can affect not only the comfort, but also health and productivity of building occupants.”) [The indoor environment quality (IEQ) of the building reads on “environment conditions in an indoor space”. The comfort, health and productivity of building occupants read on “human wellness”. The sensors providing signals for IEQ monitoring reads on “to determine the impact …”.]
automatically obtaining a plurality of scientific measurements of respective environmental conditions in the indoor space from sensors of a room fitness instrument; (Candido: [7] “An indoor environmental quality (IEQ) monitoring station comprising: a plurality of sensor systems and a first processing device. The first processing device comprises: a thermal comfort sensor system; a lighting sensor system; an acoustic sensor system; and an indoor air quality sensor system. The first processing device is provided to: receive sensor signals from the plurality of sensor systems; and send indoor environmental quality data (IEQ data) based on the received sensor signals.”) [Receiving sensor signals regarding thermal comfort, lighting, acoustics, and indoor air quality (IAQ)  reads on “automatically obtaining a plurality of scientific measurements …”. The indoor environmental quality (IEQ) monitoring station reads on “a room fitness instrument”.]
automatically referencing an electronic data repository containing electronic data specifying a correlation between a magnitude of a scientific measurement of an environmental condition of the plurality of scientific measurements of respective environmental conditions and human wellness, (Candido: [122] “The method 100 may also include the step of receiving 115 defined IEQ targets (such as target thresholds). IEQ targets may be based on reference standards or guidelines in industry. In other examples, IEQ targets may be specified by the building administrator, government, regulatory or advisory bodies, occupants, or other interested parties.”; [123] “In one example, IEQ targets are sent to the server 11 from the building administrator 17. In other examples, IEQ targets may be received from the data store 13 or from a third party.”; [128] “In the present example, one IEQ target may be a target threshold for indoor air quality where a maximum threshold target for carbon dioxide is at 1000 parts per million which will be 30 discussed further below. In other examples, an IEQ target may be a range. For example, an IEQ target for thermal comfort may include a predicted mean vote (PMV) that has an acceptable target range of "-0.5 to +0.5". That is, an upper threshold of +0.5 and a lower threshold of -0.5.”; [129] “The method 100 may also include the step of determining 127 one or more IEQ values at the respective occupied zone 3 based on the received 110 temporal IEQ parameter data.”) [The data store 13 reads on “an electronic data repository”. The acceptable target ranges read on “human wellness”. The IEQ target data that has acceptable target ranges for comfort, etc., reads on “a correlation between a magnitude of a scientific measurement of an environmental condition and human wellness”.] (Candido: figure 7) [The continuous process, as illustrated in figure 7, reads on “automatically …”.]
wherein the correlation specifies a range of magnitudes that are favorable to human wellness, a range of magnitudes that are not favorable to human wellness, and human readable indicia to be displayed in connection with a particular magnitude or range of magnitudes of a scientific measurement, the indicia concerning an impact of an environmental condition on human wellness; (Candido: [136] “The method may further include determining 129 temporal IEQ compliance of the occupied zone 3 based on the temporal IEQ parameter data (such as the IEQ values) in comparison with the received 115 IEQ targets for the respective IEQ. Referring to the carbon dioxide IEQ value 267, this is at '1021ppm' which is out of the IEQ target range, namely over an IEQ target threshold of 1000ppm. Accordingly, the indoor air quality is not compliant for the temporal time value. The method further includes generating, at a display, an output indicative 31 of the temporal IEQ compliance of the occupied zone 3. Since the carbon dioxide IEQ value is not compliant, this may include generating 131 an alert that the carbon dioxide IEQ is not compliant. This is illustrated in Fig. 11 where multiple alerts 281 are provided notifying that carbon dioxide IEQ has exceeded the threshold. In addition, the carbon dioxide IEQ value 267 may also be provided in a different colour to draw particular attention to non-compliance.”) [The carbon dioxide target range of 0-1000ppm reads on “a range of magnitudes that are favorable”, and above 1000ppm reads on “a range of magnitudes that are not favorable to human wellness”. The carbon dioxide IEQ value being or not being compliant, and providing notification accordingly, reads on “indicia to be displayed”.]
displaying room wellness information in a graphical display, the graphical display including numerical information concerning the scientific measurements obtained by the sensors and human readable indicia associated with the particular magnitude or range of magnitudes of a scientific measurement as specified in the electronic data repository; (Candido: [136], figure 11 “This is illustrated in Fig. 11 where multiple alerts 281 are provided notifying that carbon dioxide IEQ has exceeded the threshold. In addition, the carbon dioxide IEQ value 267 may also be provided in a different colour to draw particular attention to non-compliance.”) [See “a graphical display”, as illustrated in figure 11. See CO2 value displayed in display position 267, which reads on “numerical information”. The color of the display position 267 changing or alerts 281 being displayed regarding the CO2 value exceeding the threshold reads on “the graphical display including … human readable indicia …”.]
determining that a magnitude for a scientific measurement of the scientific measurements is outside a range of magnitude that is favorable to human wellness; (Candido: [128] “In the present example, one IEQ target may be a target threshold for indoor air quality where a maximum threshold target for carbon dioxide is at 1000 parts per million which will be 30 discussed further below. In other examples, an IEQ target may be a range. For example, an IEQ target for thermal comfort may include a predicted mean vote (PMV) that has an acceptable target range of "-0.5 to +0.5". That is, an upper threshold of +0.5 and a lower threshold of -0.5.”; [136] “The method may further include determining 129 temporal IEQ compliance of the occupied zone 3 based on the temporal IEQ parameter data (such as the IEQ values) in comparison with the received 115 IEQ targets for the respective IEQ. Referring to the carbon dioxide IEQ value 267, this is at '1021ppm' which is out of the IEQ target range, namely over an IEQ target threshold of 1000ppm. Accordingly, the indoor air quality is not compliant for the temporal time value. The method further includes generating, at a display, an output indicative 31 of the temporal IEQ compliance of the occupied zone 3. Since the carbon dioxide IEQ value is not compliant, this may include generating 131 an alert that the carbon dioxide IEQ is not compliant. This is illustrated in Fig. 11 where multiple alerts 281 are provided notifying that carbon dioxide IEQ has exceeded the threshold. In addition, the carbon dioxide IEQ value 267 may also be provided in a different colour to draw particular attention to non-compliance.”) [Determining the PMV being out of range or the carbon dioxide IEQ value being non-compliance reads on “determining that a magnitude for a scientific measurement … is outside a range of magnitude that is variable to human wellness”.]
selecting a mitigation action to restore the magnitude of the scientific measurement to be within the range of magnitude that is favorable to human wellness; and transmitting a prompt to the graphical display that includes the mitigation action. (Candido: [158] “In addition, the information from the dashboard 200, including IEQ efficiency, may be used for feedback to improve IEQ of the occupied zone 3. Therefore the method may include determining 145 an improvement plan to improve the IEQ of the occupied space. For example, this may include recommendations on settings and timing for the HVAC, lighting, blinds for the occupied space. This may be as a report for the occupants and/or building administrator or it may be automatically sent to a building management system. The improvements plan may also include recommendations for the occupants to alter behaviour to improve IEQ, such as recommendations on activation of lighting, noise generating activities, operation of particular equipment, movement of occupants, and arrangement of equipment and furniture. The improvement plan may also feedback settings, such as building metrics, performance criteria and IEQ targets.”) [Improving the IEQ of the occupied space reads on “to restore … to be within the range … favorable to human wellness”. The recommendation reads on “a mitigation action”, and determining recommendation to improve IEQ reads on “selecting … to restore the magnitude … to be within the range …”. Reporting the recommendation to the occupant or the building administrator reads on “transmitting a prompt …”.]

Regarding claim 2, Candido teaches all the features of claim 1.
Candido further teaches:
displaying a histogram including a plurality of continuously updated histograms corresponding to respective scientific measurements, the plurality of histograms being displayed simultaneously using a same time scale to allow a viewer of the histograms to correlate historical measurements in the room over time, the histograms including a substantially real-time measurement followed by historical measurements. (Candido: [139], figure 12 “Fig. 12 illustrates a screenshot of the dashboard 200 showing the predicted mean vote in a graph 296 over a 45 day period. A summary of statistics 288 related to the predicted mean vote over this 45 day period is also provided, such as days in the period, hours that the occupied space 3 is compliant with the IEQ targets (i.e. IEQ value for PMV is within a target range), hours that the occupied space is not compliant with IEQ targets (i.e. when the IEQ value for PMV is above the upper threshold for the target range and/or below the lower threshold for the target range), and a percentage of compliance time. A scroll bar 286 allows the building administrator 17 to select a starting time value and an end time value for the period for the displayed results (which in this case is a 45 day period).”) [See “a histogram display” of PMV displayed simultaneously with same time scale, as illustrated in figure 12.]

Regarding claim 5, Candido teaches all the features of claim 1.
Candido further teaches:
wherein the human readable indicia are in a human readable language or symbols. (Candido: [136], figure 11 “This is illustrated in Fig. 11 where multiple alerts 281 are provided notifying that carbon dioxide IEQ has exceeded the threshold. In addition, the carbon dioxide IEQ value 267 may also be provided in a different colour to draw particular attention to non-compliance.”) [See, as illustrated in figure 11, the color of the display position 267 changing or alerts 281 being displayed regarding the CO2 value exceeding the threshold, where the text alerts 281 reads on “a human readable language”, and the changing display color reads on “a human readable … symbols”.]

Regarding claim 6, Candido teaches all the features of claim 1.
Candido further teaches:
wherein the graphical display includes a histogram including trend-indicia determined from substantially real-time scientific measurements and historical scientific measurements, wherein the trend indicia indicate of the magnitude of the measurement at any given time is favorable or unfavorable to human wellness. (Candido: [128] “In the present example, one IEQ target may be a target threshold for indoor air quality where a maximum threshold target for carbon dioxide is at 1000 parts per million which will be 30 discussed further below. In other examples, an IEQ target may be a range. For example, an IEQ target for thermal comfort may include a predicted mean vote (PMV) that has an acceptable target range of "-0.5 to +0.5". That is, an upper threshold of +0.5 and a lower threshold of -0.5.”; [139], figure 12 “Fig. 12 illustrates a screenshot of the dashboard 200 showing the predicted mean vote in a graph 296 over a 45 day period. A summary of statistics 288 related to the predicted mean vote over this 45 day period is also provided, such as days in the period, hours that the occupied space 3 is compliant with the IEQ targets (i.e. IEQ value for PMV is within a target range), hours that the occupied space is not compliant with IEQ targets (i.e. when the IEQ value for PMV is above the upper threshold for the target range and/or below the lower threshold for the target range), and a percentage of compliance time. A scroll bar 286 allows the building administrator 17 to select a starting time value and an end time value for the period for the displayed results (which in this case is a 45 day period).”) [See “a histogram” of PMV displayed with markings of the range from -0.5 to +0.5 as “the trend indicia indicate … favorable…”, as illustrated in figure 12.]

Regarding claim 7, Candido teaches all the features of claim 1.
Candido further teaches:
wherein the scientific measurements include: an ambient temperature of the room; a humidity level of the room; a carbon dioxide (CO2) level in the room; an illuminance in the room; a volatile organic compound (tVOC) level in the room; and a decibel level in the room. (Candido: [131] “Thermal comfort that is represented by air temperature 253, radiant temperature 255, relative humidity 257, air speed 259, percentage mean vote 261 and predicted percentage dissatisfied 262.”; [132] “Lighting that is represented by illuminance 263 in lux.”; [133] “Acoustics that is represented by sound pressure level 265 in decibels.”; [134] “Indoor air quality that is represented by detected portion of the following: carbon dioxide 267, carbon monoxide 269, particulates 271, formaldehyde 273, and total volatile organic compound 275.”)

Regarding claim 8:
The claim recites similar limitations as corresponding claim 1 and is rejected using the same teachings and rationale.

Regarding claim 9, Candido teaches all the features of claim 8.
The claim recites similar limitations as corresponding claim 2 and is rejected using the same teachings and rationale.

Regarding claim 11, Candido teaches all the features of claim 8.
Candido further teaches:
the indicia informing a room occupant of options to abate or alleviate an environmental condition. (Candido: [158] “In addition, the information from the dashboard 200, including IEQ efficiency, may be used for feedback to improve IEQ of the occupied zone 3. Therefore the method may include determining 145 an improvement plan to improve the IEQ of the occupied space. For example, this may include recommendations on settings and timing for the HVAC, lighting, blinds for the occupied space.”) [The recommendations on settings read on “informing … options to abate or alleviate …”.]

Regarding claim 13, Candido teaches all the features of claim 8.
The claim recites similar limitations as corresponding claim 6 and is rejected using the same teachings and rationale.

Regarding claim 14, Candido teaches all the features of claim 8.
The claim recites similar limitations as corresponding claim 7 and is rejected using the same teachings and rationale.

Regarding claim 15:
The claim recites similar limitations as corresponding claim 1 and is rejected using the same teachings and rationale.

Regarding claim 16, Candido teaches:
A room wellness instrument for a room, comprising: a sensor array to obtain a plurality of room wellness measurements of a room environment that can have an impact on psychological or physiological wellness of human occupants, including: (a) one or more measurements of thermal properties in the room; (b) one or more measurements of air quality in the room; (c) one or more measurements of illuminance in the room; (d) one or more measurements of sound in the room; (Candido: Abstract “An indoor environmental quality (IEQ) monitoring station (5), an IEQ monitoring system (1) and a method (100) for monitoring an IEQ efficiency for an occupied zone (3). Sensors provide signals relating to thermal comfort, lighting, acoustics and indoor air quality at the occupied zone (3) that may be the basis for IEQ parameter data.”; [1] “The present disclosure relates to a method, system and apparatus for monitoring indoor environmental quality.”; [2] “The comfort of occupants in an indoor location may be determined by considerations that contribute to the indoor environmental quality (IEQ) of the indoor location. Considerations such as thermal comfort, lighting, air quality and acoustics can affect not only the comfort, but also health and productivity of building occupants.”; [7] “An indoor environmental quality (IEQ) monitoring station comprising: a plurality of sensor systems and a first processing device. The first processing device comprises: a thermal comfort sensor system; a lighting sensor system; an acoustic sensor system; and an indoor air quality sensor system. The first processing device is provided to: receive sensor signals from the plurality of sensor systems; and send indoor environmental quality data (IEQ data) based on the received sensor signals.”; [131] “Thermal comfort that is represented by air temperature 253, radiant temperature 255, relative humidity 257, air speed 259, percentage mean vote 261 and predicted percentage dissatisfied 262.”; [132] “Lighting that is represented by illuminance 263 in lux.”; [133] “Acoustics that is represented by sound pressure level 265 in decibels.”; [134] “Indoor air quality that is represented by detected portion of the following: carbon dioxide 267, carbon monoxide 269, particulates 271, formaldehyde 273, and total volatile organic compound 275.”) [The IEQ monitoring system 1 reads on “A room wellness instrument”, and the indoor of the building reads on “a room”. The indoor environment quality (IEQ) of the building, which relate to the comfort, health and productivity of building occupants reads on “the room environment that can have an impact on psychological or physiological wellness of human occupants”. The plurality of sensors read on “a sensor array”.]
a processor to receive the room wellness measurements and output a display control signal; and a display receiving the display control signal and displaying a graphical image of room wellness information, the graphical image including: (Candido: [18] “The computer implemented method may further comprise the steps of: receiving a plurality of temporal IEQ parameter data for a corresponding plurality of times values, and wherein determining temporal IEQ compliance comprises determining temporal IEQ compliance for the plurality of temporal time values; and generating, at a display, a compliance time output indicative of IEQ compliance during the plurality of times values.”) [The computer outputting the IEQ compliance for display reads on “a processor … output a display control signal”.]
(a) numerical data representing a current measurement obtained by each of the sensors in the array; (Candido: [136], figure 11 “The method may further include determining 129 temporal IEQ compliance of the occupied zone 3 based on the temporal IEQ parameter data (such as the IEQ values) in comparison with the received 115 IEQ targets for the respective IEQ. Referring to the carbon dioxide IEQ value 267, this is at '1021ppm' which is out of the IEQ target range, namely over an IEQ target threshold of 1000ppm. Accordingly, the indoor air quality is not compliant for the temporal time value. The method further includes generating, at a display, an output indicative 31 of the temporal IEQ compliance of the occupied zone 3. Since the carbon dioxide IEQ value is not compliant, this may include generating 131 an alert that the carbon dioxide IEQ is not compliant. This is illustrated in Fig. 11 where multiple alerts 281 are provided notifying that carbon dioxide IEQ has exceeded the threshold. In addition, the carbon dioxide IEQ value 267 may also be provided in a different colour to draw particular attention to non-compliance.”) [See numerical IEQ values displayed illustrated in figure 11.]
(b) a histogram display including continuously updated histograms corresponding to each of the room wellness measurements obtained by the sensor array, the histograms being displayed simultaneously using a same time scale to allow an occupant of the room to correlate historical measurements in the room over time, the histogram including a substantially real-time measurement followed by historical measurements; (Candido: [139], figure 12 “Fig. 12 illustrates a screenshot of the dashboard 200 showing the predicted mean vote in a graph 296 over a 45 day period. A summary of statistics 288 related to the predicted mean vote over this 45 day period is also provided, such as days in the period, hours that the occupied space 3 is compliant with the IEQ targets (i.e. IEQ value for PMV is within a target range), hours that the occupied space is not compliant with IEQ targets (i.e. when the IEQ value for PMV is above the upper threshold for the target range and/or below the lower threshold for the target range), and a percentage of compliance time. A scroll bar 286 allows the building administrator 17 to select a starting time value and an end time value for the period for the displayed results (which in this case is a 45 day period).”) [See “a histogram display” of PMV “displayed simultaneously using same time scale to allow …”, as illustrated in figure 12.]
(c) further wherein each of the histograms is color-coded and displays a magnitude of each room wellness measurement on a scale that substantially spans an expected normal range of excursion for the magnitude of each measurement; (Candido: figure 12) [See the histogram for PMV with different shades that represent values with respect to labeled normal and not normal ranges, which reads on “color-coded and displays a magnitude of each room wellness measurement on a scale ..”.]
wherein the room wellness information provides at least two modalities of information interpretation and enables a room occupant to correlate their qualitative experience in the room to objective measurements of the room's wellness, (Candido: “The method 100 further includes determining 130 an IEQ efficiency of the occupied zone based on the temporal IEQ parameter data and the supplementary data. The IEQ efficiency may be represented in various ways. In one example, the IEQ efficiency may be with respect to IEQ energy efficiency rating whereby the IEQ efficiency is based on one or more IEQ values of the occupied zone 3 compared to the building's energy use. In another example, the IEQ efficiency may be with respect to IEQ comfort (occupant satisfaction) efficiency rating whereby the IEQ efficiency is based on one or more IEQ values of the occupied zone 3 compared to the results of survey data from occupants 15 of the occupied zone 3. In yet another example, the IEQ efficiency may be with respect to IEQ productivity rating whereby the IEQ efficiency is based on one or more IEQ values of the occupied zone 3 compared to the performance and productivity of the occupants 15. These will be discussed in further detail below and it is to be appreciated additional IEQ efficiency measures may be used. [135] “The IEQ values may be provide variables for determination of an IEQ rating 277.”) [The IEQ comfort (occupant satisfaction) efficiency rating reads on “a room occupant … qualitative experience in the room”.] 
observe changes in the room wellness over time as measured by the sensor array, and (Candido: [139], figure 12 “Fig. 12 illustrates a screenshot of the dashboard 200 showing the predicted mean vote in a graph 296 over a 45 day period. A summary of statistics 288 related to the predicted mean vote over this 45 day period is also provided, such as days in the period, hours that the occupied space 3 is compliant with the IEQ targets (i.e. IEQ value for PMV is within a target range), hours that the occupied space is not compliant with IEQ targets (i.e. when the IEQ value for PMV is above the upper threshold for the target range and/or below the lower threshold for the target range), and a percentage of compliance time. A scroll bar 286 allows the building administrator 17 to select a starting time value and an end time value for the period for the displayed results (which in this case is a 45 day period).”)
optionally take action to alter or modify the environment; and (Candido: [158] “In addition, the information from the dashboard 200, including IEQ efficiency, may be used for feedback to improve IEQ of the occupied zone 3. Therefore the method may include determining 145 an improvement plan to improve the IEQ of the occupied space. For example, this may include recommendations on settings and timing for the HVAC, lighting, blinds for the occupied space. For example, this may include recommendations on settings and timing for the HVAC, lighting, blinds for the occupied space. This may be as a report for the occupants and/or building administrator or it may be automatically sent to a building management system.”) [The recommendation to the occupants or the recommended settings being automatically sent to the building management system reads on “optionally take action to alter or modify the environment”.]
the processor further to determine that the room wellness state is unfavorable to human wellness, select a mitigation action to restore the room wellness state to be favorable to human wellness, and transmit a prompt to the display that includes the mitigation action. (Candido: [128] “In the present example, one IEQ target may be a target threshold for indoor air quality where a maximum threshold target for carbon dioxide is at 1000 parts per million which will be 30 discussed further below. In other examples, an IEQ target may be a range. For example, an IEQ target for thermal comfort may include a predicted mean vote (PMV) that has an acceptable target range of "-0.5 to +0.5". That is, an upper threshold of +0.5 and a lower threshold of -0.5.”; [136] “The method may further include determining 129 temporal IEQ compliance of the occupied zone 3 based on the temporal IEQ parameter data (such as the IEQ values) in comparison with the received 115 IEQ targets for the respective IEQ. Referring to the carbon dioxide IEQ value 267, this is at '1021ppm' which is out of the IEQ target range, namely over an IEQ target threshold of 1000ppm. Accordingly, the indoor air quality is not compliant for the temporal time value. The method further includes generating, at a display, an output indicative 31 of the temporal IEQ compliance of the occupied zone 3. Since the carbon dioxide IEQ value is not compliant, this may include generating 131 an alert that the carbon dioxide IEQ is not compliant. This is illustrated in Fig. 11 where multiple alerts 281 are provided notifying that carbon dioxide IEQ has exceeded the threshold. In addition, the carbon dioxide IEQ value 267 may also be provided in a different colour to draw particular attention to non-compliance.”) [Determining the PMV being out of range or the carbon dioxide IEQ value being non-compliance reads on “determine that the room wellness state is unfavorable to human wellness”.] (Candido: [158] “In addition, the information from the dashboard 200, including IEQ efficiency, may be used for feedback to improve IEQ of the occupied zone 3. Therefore the method may include determining 145 an improvement plan to improve the IEQ of the occupied space. For example, this may include recommendations on settings and timing for the HVAC, lighting, blinds for the occupied space. This may be as a report for the occupants and/or building administrator or it may be automatically sent to a building management system. The improvements plan may also include recommendations for the occupants to alter behaviour to improve IEQ, such as recommendations on activation of lighting, noise generating activities, operation of particular equipment, movement of occupants, and arrangement of equipment and furniture. The improvement plan may also feedback settings, such as building metrics, performance criteria and IEQ targets.”) [Improving the IEQ of the occupied space reads on “to restore the room wellness state to be favoerable …”. The recommendation reads on “a mitigation action”, and determining recommendation to improve IEQ reads on “select … to restore the room wellness state”. Reporting the recommendation to the occupant or the building administrator reads on “transmit a prompt …”.]

Regarding claim 18, Candido teaches all the features of claim 16.
Candido further teaches:
the display of human readable information that informs a room occupant of how measurements may affect human health or productivity. (Candido: [136] “The method may further include determining 129 temporal IEQ compliance of the occupied zone 3 based on the temporal IEQ parameter data (such as the IEQ values) in comparison with the received 115 IEQ targets for the respective IEQ. Referring to the carbon dioxide IEQ value 267, this is at '1021ppm' which is out of the IEQ target range, namely over an IEQ target threshold of 1000ppm. Accordingly, the indoor air quality is not compliant for the temporal time value. The method further includes generating, at a display, an output indicative 31 of the temporal IEQ compliance of the occupied zone 3. Since the carbon dioxide IEQ value is not compliant, this may include generating 131 an alert that the carbon dioxide IEQ is not compliant. This is illustrated in Fig. 11 where multiple alerts 281 are provided notifying that carbon dioxide IEQ has exceeded the threshold. In addition, the carbon dioxide IEQ value 267 may also be provided in a different colour to draw particular attention to non-compliance.”) [The alerts, as illustrated in figure 11, that alerts the occupant that the carbon dioxide IEQ value is not compliant reads on “how measurements may affect human health or productivity”.]

Regarding claim 19, Candido teaches all the features of claim 16.
Candido further teaches:
wherein the sensor array includes: a temperature sensor to sense ambient temperature and output an electronic temperature signal representative of the ambient temperature; a humidity sensor to sense relative humidity and output an electronic relative humidity signal representative of humidity; a carbon dioxide sensor to sense a carbon dioxide (CO2) level in the air and output an electronic CO2 signal representative of a CO2 level in the air; an illuminance sensor to sense illuminance and color temperature of illumination and output an electronic illuminance signal representative of level of illuminance and color temperature of the illumination; a volatile organic compound (tVOC) sensor to detect the level of an organic compound in air and output an electronic tVOC signal representative of a detected organic compound; and a decibel level sensor to detect a sound level and output an electronic decibel level signal. (Candido: [131] “Thermal comfort that is represented by air temperature 253, radiant temperature 255, relative humidity 257, air speed 259, percentage mean vote 261 and predicted percentage dissatisfied 262.”; [132] “Lighting that is represented by illuminance 263 in lux.”; [133] “Acoustics that is represented by sound pressure level 265 in decibels.”; [134] “Indoor air quality that is represented by detected portion of the following: carbon dioxide 267, carbon monoxide 269, particulates 271, formaldehyde 273, and total volatile organic compound 275.”)

Regarding claim 21:
The claim recites similar limitations as corresponding claim 1 and is rejected using the same teachings and rationale.

Regarding claim 22, Candido teaches all the features of claim 21.
Candido further teaches:
a processor to receive the room wellness measurements, obtain room wellness information from the memory device to determine the room wellness state, and output the display control signal. (Candido: [18] “The computer implemented method may further comprise the steps of: receiving a plurality of temporal IEQ parameter data for a corresponding plurality of times values, and wherein determining temporal IEQ compliance comprises determining temporal IEQ compliance for the plurality of temporal time values; and generating, at a display, a compliance time output indicative of IEQ compliance during the plurality of times values.”) [The computer outputting the IEQ compliance for display reads on “a processor … output the display control signal”. The temporal IEQ parameter data reads on “room wellness information”, and the temporal IEQ compliance or non-compliance reads on “the room wellness state”.]

Regarding claim 23, Candido teaches all the features of claim 21.
Candido further teaches:
wherein the graphical format further includes a substantially real-time measurement followed by historical measurements. (Candido: [[107] The temporal IEQ parameter data may be stored in a data store 13 and sent to the server 11 when required to make the determination 130. Alternatively, the temporal IEQ parameter data may be streamed to the server 11 in real-time, or near real-time. This may allow the server 11 to make determinations 130 in real-time, or near real-time, such that the building administrator 17 or other interested person may monitor the IEQ, IEQ efficiency, and other relevant information in a timely and contemporaneous manner.”; [159] “The dashboard on the display 20 may provide an easy to use interface for a building administrator to monitor IEQ of occupied spaces in real-time or near real-time.”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Candido, in view of Lentz et al. (US 2016/0225171 A1), hereinafter ‘Lentz’.

Regarding claim 3, Candido teaches all the features of claims 1-2.
Candido does not explicitly teach: displaying the histograms on respective concentric circles with the time aligned along a line extending outwardly from a center point of the circles and including rotating the histograms around the center point.
Lentz teaches:
displaying the histograms on respective concentric circles with the time aligned along a line extending outwardly from a center point of the circles and including rotating the histograms around the center point. (Lentz: [0038], figure 12D “As depicted in FIG. 2, the default display modes may be one of a linear or tickertape timeline 230, a stacked timeline 240, a linear histogram 250, a radial histogram 260, or a helical timeline 270. Conceptually, the radial histogram may also be considered a polar or annular histogram. An example tickertape timeline is shown in FIG. 6, an example stacked timeline is shown in FIG. 7, an example linear histogram is shown in FIG. 12A, an example radial histogram is shown in FIG. 12D, and an example helical timeline is shown in FIG. 13, each as described below.”) [See the radial histogram, as illustrated in figure 12D.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Candido and Lentz before them, to modify the IEQ monitoring on a histogram display to incorporate monitoring on a radial histogram display.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve user recognizing certain insights when user is presented with different arrangements in display (Lentz: [0002] “Analysis of data or data analytics is a process of examining raw data to obtain useful information. For example, current techniques to explore time series data include examining multiple data displays or timelines. However, these techniques are laborious processes, and a user may not recognize certain insights when specific displays presenting the time series data have the data grouped differently or use different time scales.”).

Regarding claim 10, Candido teaches all the features of claim 8.
The claim recites similar limitations as corresponding claim 3 and is rejected using the same teachings and rationale.

Regarding claim 17, Candido teaches all the features of claim 16.
Candido does not explicitly teach: the histograms are displayed on a scale that includes concentric circles, and the histograms rotate around a center point.
Lentz teaches:
the histograms are displayed on a scale that includes concentric circles, and the histograms rotate around a center point. (Lentz: [0038], figure 12D “As depicted in FIG. 2, the default display modes may be one of a linear or tickertape timeline 230, a stacked timeline 240, a linear histogram 250, a radial histogram 260, or a helical timeline 270. Conceptually, the radial histogram may also be considered a polar or annular histogram. An example tickertape timeline is shown in FIG. 6, an example stacked timeline is shown in FIG. 7, an example linear histogram is shown in FIG. 12A, an example radial histogram is shown in FIG. 12D, and an example helical timeline is shown in FIG. 13, each as described below.”) [See the radial histogram, as illustrated in figure 12D.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Candido and Lentz before them, to modify the IEQ monitoring on a histogram display to incorporate monitoring on a radial histogram display.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve user recognizing certain insights when user is presented with different arrangements in display (Lentz: [0002] “Analysis of data or data analytics is a process of examining raw data to obtain useful information. For example, current techniques to explore time series data include examining multiple data displays or timelines. However, these techniques are laborious processes, and a user may not recognize certain insights when specific displays presenting the time series data have the data grouped differently or use different time scales.”).


Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Candido, in view of Benefield (US 2019/0346417 A1), hereinafter ‘Benefield’.

Regarding claim 4, Candido teaches all the features of claim 1.
Candido does not explicitly teach: wherein the graphical display is presented on a graphical display of a mobile telephone.
Benefield teaches:
wherein the graphical display is presented on a graphical display of a mobile telephone. (Benefield: [0048] “Database 716 aggregates and stores PHD data and associates it with a date/time stamp and a device, occupant, or combinations thereof. Application server 714 is operable to query database 716 to assemble one or more occupant health/wellness/activities reports comprising status, analysis, and diagnostics. The one or more health/wellness/activities reports are assembled in a user interface and accessed via a web browser or mobile interface on a client device 722. In an alternative embodiment, occupant 704 may access health/wellness/activities reports using mobile phone 708. Embodiments of system 100a are operable to execute routines 800 through 1000, as described in FIGS. 8-10 below.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Candido and Benefield before them, to modify the IEQ monitoring on a display to incorporate displaying on a mobile phone of the occupant.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve user experience by providing user with an ability to monitor the IEQ using the user’s mobile device (Benefield: [0043], figures 5a-5b “Referring now to FIG. 5a, exemplary web application output screen captures 500a generated from using the computing unit 108b described in FIG. 1b are shown. An open source application Domiticz (https://www.domoticz.com) enables the monitoring and configuration of various Z-Wave compatible luminosity, temperature, and IAQ sensor devices 104b and thermostat 112b by downloading the software for operation in conjunction with computing unit 108b. The open source application user-interface is a scalable HTML5 web frontend and is automatically adapted for Desktop and Mobile Devices. Notifications and alerts can be sent to any mobile device, for example, mobile client device 120a of FIG. 1a.”; [0048] “Database 716 aggregates and stores PHD data and associates it with a date/time stamp and a device, occupant, or combinations thereof. Application server 714 is operable to query database 716 to assemble one or more occupant health/wellness/activities reports comprising status, analysis, and diagnostics. The one or more health/wellness/activities reports are assembled in a user interface and accessed via a web browser or mobile interface on a client device 722. In an alternative embodiment, occupant 704 may access health/wellness/activities reports using mobile phone 708. Embodiments of system 100a are operable to execute routines 800 through 1000, as described in FIGS. 8-10 below.”).

Regarding claim 12, Candido teaches all the features of claim 8.
The claim recites similar limitations as corresponding claim 4 and is rejected using the same teachings and rationale.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Candido, in view of Lalanne et al. (US 2019/0278310 A1), hereinafter ‘Lalanne’.
Regarding claim 20, Candido teaches all the features of claims 16 and 19.
Candido further teaches:
wherein the the room wellness information indicates an impact on … an occupant. (Candido: [128] “In the present example, one IEQ target may be a target threshold for indoor air quality where a maximum threshold target for carbon dioxide is at 1000 parts per million which will be 30 discussed further below. In other examples, an IEQ target may be a range. For example, an IEQ target for thermal comfort may include a predicted mean vote (PMV) that has an acceptable target range of "-0.5 to +0.5". That is, an upper threshold of +0.5 and a lower threshold of -0.5.”; [139], figure 12 “Fig. 12 illustrates a screenshot of the dashboard 200 showing the predicted mean vote in a graph 296 over a 45 day period. A summary of statistics 288 related to the predicted mean vote over this 45 day period is also provided, such as days in the period, hours that the occupied space 3 is compliant with the IEQ targets (i.e. IEQ value for PMV is within a target range), hours that the occupied space is not compliant with IEQ targets (i.e. when the IEQ value for PMV is above the upper threshold for the target range and/or below the lower threshold for the target range), and a percentage of compliance time. A scroll bar 286 allows the building administrator 17 to select a starting time value and an end time value for the period for the displayed results (which in this case is a 45 day period).”) [The PMV is a value that impact the thermal comfort of the occupant, which reads on “an impact on … an occupant”.]

Candido does not explicitly teach: wherein the room wellness information indicates an impact on productivity of an occupant.
Lalanne teaches:
wherein the room wellness information indicates an impact on productivity of an occupant. (Lalanne: [0203] “The invention may also be used for improving productivity and/or improving health of an individual. It is known that uncomfortable situations may impact on human's health and productivity at work. Accordingly, by informing and warning about the occurrence of uncomfortable situations, the present invention allows maintaining and/or health and productivity, including productivity at work, for example in the office.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Candido and Lalanne before them, to modify the IEQ monitoring to incorporate alert notification when the IEQ is not in compliance with user target comfort, which affects productivity.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve recommending occupant of environment that provides health and productivity (Lalanne: [0013] “Comfort of an individual is related to the individual's health as well as productivity, for example at work. Therefore, the present invention seeks to improve comfort and/or to assess comfort with the goal of improving health and/or productivity.”).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Granger et al. (US 2020/0200416 A1) teaches (see paragraph [0197] and FIG. 7) “a method 700 of regulating an occupied space. The method 700 includes, as shown, receive 702 measurements from a plurality of sensors in an environmentally-controllable built environment, receive 704 measurements from a wearable sensor associated with an occupant of the built environment, compare 706 the measurements received with target operational parameters in an operational database associated with the built environment and personal target parameters in an occupant database associated with the wearable sensor associated with the occupant, and upon detection of either the received measurements being outside of the target operational parameters or the personal target parameters, determine 708 a location of the occupant within the built environment. The method 700 also instructs 710 a built environmental control system to adjust at least one of lighting levels, temperature levels, or air quality levels proximate the location of the occupant within the built environment to fall within the target operational parameter and the personal target parameters.”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/Primary Examiner, Art Unit 2116